Citation Nr: 0304414	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 RO rating decision 
which denied an increase in a 20 percent rating for a low 
back disability and denied a total disability rating based on 
individual unemployability (TDIU rating).  In February 1994, 
the veteran provided testimony at a personal hearing at the 
RO.  In October 1996, he testified in support of his claims 
at a Board hearing.  In December 1996, the Board remanded 
this appeal to the RO for further development.  

In a September 1998 decision, the Board increased the rating 
for the veteran's service-connected low back disability from 
20 percent to 40 percent, and denied a TDIU rating.  The 
veteran then appealed to the United States Court of Appeals 
for Veteran's Claims (Court).  In a March 2000 joint motion 
to the Court, the parties (the veteran and the VA Secretary) 
requested that the September 1998 Board decision be vacated 
(to the extent that it denied a rating in excess of 40 
percent for the low back disability, and to the extent that 
it denied a TDIU rating) and the case remanded.  By a March 
2000 order, the Court granted the joint motion.  In February 
2001, the Board remanded the appeal again to the RO for 
further development.  

A July 2002 RO decision granted service connection and 
compensation for flat feet, and the RO also granted a TDIU 
rating based on all service-connected conditions.  

The Board notes that in August 2002, the RO issued a 
supplemental statement of the case which listed the issues as 
entitlement to an increase in a 40 percent rating for the 
veteran's service-connected low back disability, and 
entitlement to an effective date earlier than July 31, 2002 
for a TDIU rating.  A supplemental statement of the case 
issued in October 2002, also referred to the issue of an 
earlier effective date for the TDIU rating.  However, the 
Board notes that the veteran has not appealed the effective 
date of the TDIU rating, and thus such issue is not before 
the Board at this time.  See, e.g., Grantham v. Brown, 114 F. 
3d 1156 (1997).


FINDINGS OF FACT

The veteran's service-connected low back disability (chronic 
sacroiliac strain with spondylosis) is manifested by 
pronounced intervertebral disc syndrome, with no more than 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months, and no more than severe limitation of low back 
motion or severe lumbosacral strain plus moderate sciatica.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.CA. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295, § 4.124a, Diagnostic Code 8520 (2002); 67 Fed.Reg. 
54345 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1970 to June 
1972.  His service medical records indicate that he was 
treated for low back problems during service.  A February 
1971 examination report noted that he reported that he 
injured his back while playing football in high school and 
had experienced chronic back pain since that time.  In April 
1971, the veteran underwent an orthopedic consultation and 
was diagnosed as having unilateral spondylolysis of the back.  
March 1972 and in April 1972 Medical Board reports indicated 
diagnoses of spondylolysis, L5, right.  An April 1972 Medical 
Board noted that the veteran's back condition existed prior 
to service and had been aggravated by service.  In May 1972, 
a Physical Evaluation Board recommended that the veteran be 
discharged from service due to spondylolysis of L5 on the 
right side, which preexisted service with aggravation 
therein.  

In November 1974, the RO granted service connection for a low 
back disability and assigned a 10 percent rating.  

Private and VA treatment records dated from the mid 1970s to 
1991 show that the veteran received episodic treatment for 
his low back.  He primarily complained of low back pain.  A 
December 1991 VA hospital report noted that the veteran 
underwent a myelogram-computerized tomography (CT) study and 
that such reflected a lateral disk with facet hypertrophy at 
L4-L5, and L5 root compression. The discharge diagnosis was 
low back pain.  

The veteran underwent a VA orthopedic examination in January 
1992.  He complained of a little back pain about the lower 
right and middle portion of the back; and he stated that he 
was taking medication for treatment.  The veteran reported 
that he had done well until about three years earlier when he 
pulled a muscle.  He indicated that he had increased low back 
and leg pain, with tingling in his right leg and decreased 
sensation in his right thigh.  The veteran noted that the 
pain was aggravated by any prolonged riding or standing and 
alleviated by rest or lying down.  He denied any bowel or 
bladder dysfunction.  The examiner noted that the veteran 
walked without obvious distress.  There was mild tenderness 
to palpation of the left paraspinous muscle without spasm.  
On range of motion, flexion was to 80 degrees without pain; 
and extension was to 20 degrees.  Lateral bending was to 20 
degrees with increased pain on the left side.  The veteran 
was able to do the heel-toe stand without difficulty.  The 
examiner noted that his motor strength was 5/5 in all of the 
tested muscle groups and his deep tendon reflexes were 
diminished but equal, bilaterally.  The veteran had decreased 
sensation on light touch over the right lateral thigh and 
sensation was otherwise normal.  It was reported that X-rays 
did not show evidence of degenerative joint disease or other 
bony abnormalities.  The clinical impression was mechanical 
low back pain with no radicular symptoms.  VA treatment 
records dated in February 1992 to March 1992 show continued 
treatment.  

A March 1992 RO decision increased the rating for the 
veteran's service-connected low back disability (chronic 
sacroiliac strain with spondylosis) from 10 percent to 20 
percent.  

Private treatment records dated in April 1992 and May 1992 
show that the veteran was experiencing low back problems.  VA 
treatment records dated from April 1992 to June 1992 reflect 
that the veteran continued to receive treatment for his low 
back disability.  VA EMG studies in May 1992 noted extremely 
mild L3 radiculopathy.  

VA vocational counseling records dated in June 1992 reflect 
that the veteran took a vocational curriculum in school 
(including industrial arts shop classes and drafting) and had 
only minimal general academic instruction.  The examiner 
noted that the degree of disablement from the veteran's back 
condition rendered him unable to perform jobs within the 
"laboring class."  

In a June 1992 letter, the veteran's private physician, 
Robert D. Richards, M.D., indicated that the veteran had some 
neurological disease, such as multiple sclerosis.  Further, 
he opined that the veteran was becoming totally disabled, if 
not already totally disabled.  Dr. Richards said he could not 
see any way the veteran could work due to his multiple 
neurological complaints and problems.

In July 1992, the veteran was examined for the purpose of 
determining entitlement to retirement benefits from the state 
of North Carolina.  It was noted that the principal cause of 
his disability was possible multiple sclerosis and possible 
myalgia.  

The veteran underwent a VA orthopedic examination in August 
1992.  He complained of a long history of low back pain, 
including back pain on the right side with weakness and 
numbness since November 1991.  The veteran also stated that 
he had paresthesia of the left leg and that he was also being 
evaluated for possible multiple sclerosis as he had diffuse 
weakness and paresthesia of the upper and lower extremities.  
It was noted he was wearing a corset intermittently.  The 
examiner reported that the veteran had 0 to 80 degrees of 
flexion, and 20 degrees of lateral bending to the right and 
left sides.  Straight leg raising was negative.  The examiner 
noted that the veteran had decreased sensation over the 
entire lateral aspect of the right leg, down to the ankle.  
His reflexes were present bilaterally and were symmetric.  
The diagnoses were chronic lumbar strain with radiculopathy. 
It was noted he had a questionable herniated disc at L4-L5.

The veteran also underwent a VA neurological examination in 
August 1992.  As to diagnoses, the examiner concluded that 
the veteran either had compression of the roots in the L1-L3 
lumbar region (on the right side) or had peripheral nerve 
compression in the right inguinal region.  It was noted that 
there was no clear evidence to support a diagnosis of a 
systemic illness like multiple sclerosis.  The veteran was 
advised to lose 50 pounds.

In November 1992, the RO denied the veteran's claims for an 
increase in a 20 percent rating for a low back disability and 
a total compensation rating based on individual 
unemployability.  

Pursuant to a December 1992 decision by an Administrative Law 
Judge, the Social Security Administration (SSA) granted the 
veteran disability benefits.  The primary diagnosis was 
degenerative disc disease and the secondary diagnoses were 
multiple sclerosis and obesity.  Numerous SSA records have 
been associated with the claims folder.

VA treatment records dated from August 1992 to September 1993 
show that the veteran was treated for several disorders.  A 
December 1992 report of psychological testing indicated a 
conclusion that the veteran had a somatoform pain disorder.  
It was noted that no medical evidence was found to support 
the veteran's stated physical complaints.  

At a February 1994 RO hearing, the veteran testified that he 
had soreness of the low back and some numbness of the lower 
extremities.  He stated that he was on medication for his 
back condition and utilized a back brace.  

Private medical records dated from March 1994 to May 1996, 
and VA treatment records dated from February 1994 to October 
1996, show that the veteran presented for treatment of 
numerous disorders including low back pain and right thigh 
numbness.  The various impressions included degenerative disc 
disease, mechanical low back pain, and questionable facet 
disease.  

In support of the veteran's April 1996 application for a 
disability combination hunting and fishing license, Robert D. 
Richards, M.D., indicated that the veteran had back and leg 
pain, numbness in his legs, a balance disorder, and diabetes.  

At an October 1996 Board hearing, the veteran testified that 
his back condition had increased in severity and was 
restricting his lifestyle.  He stated that he could not 
perform the type of work he was used to doing.  The veteran 
also related that his wife was handicapped and needed 
assistance and that he was now unable to care for her in the 
way that he was accustomed.  He reported that he was 
utilizing a back brace and on prescription medication and 
that without his daily medication he would be unable to 
function.  The veteran indicated that he experienced back 
pain, which was sometimes sharp and sometimes dull.  He noted 
that his back condition was variable, with more good days 
than bad, and that he had lost some sensation in his right 
leg.  The veteran reported that he did not have multiple 
sclerosis but that he did have diabetes and problems in 
handling stress.

Private treatment records dated in December 1996 refer to 
continued treatment for back complaints.  A December 1996 
physical examination report by J. Dewald, M.D., for North 
Carolina Disability Determination Services (for review of SSA 
benefits), noted that the veteran had been referred for 
examination because of chronic low back pain, obesity, 
degenerative disc disease, and multiple sclerosis.  The 
examiner remarked that the veteran was a "difficult" 
historian and it was uncertain as to whether he was giving an 
accurate description of his condition.  The veteran was noted 
as describing a plethora of lumbosacral spine and sacroiliac 
discomforts associated with varying degrees of neuralgic type 
pain.  It was noted that the only consistent symptoms he had 
over the years were numbness and perhaps some weakness in the 
anterolateral thigh area, bilaterally.  It was also reported 
that the veteran's self-described symptoms were not 
consistent throughout the interview and were vague at best.  
As for his medical history, it was noted that the veteran was 
currently being treated for dyslipidemia and diabetes; that 
he possibly had gout in the past; and that he had previously 
had nephrolithiasis which required lithotripsy.  On 
examination, it was reported that the veteran was morbidly 
obese.  He had a mild accentuation of the kyphotic curve and 
a slight loss of the normal lordotic curve associated with a 
diffuse decreased range of motion in all directions 
approximating 30 degrees for the entire length of the spine.  
It was noted that such range of motion did not appear to be 
limited by pain.  There was no pain on palpation.  
Neurological testing revealed absence of any reflex activity 
of both patellae, despite normal Achilles reflexes; stocking- 
type distribution of decreased sensation in the lower 
extremities; a normal gait; ability to squat but difficulty 
in arising (said to be due as much to degenerative changes in 
the knees as to the spine); and absence of obvious signs of 
motor weakness on gait and squat testing and on individual 
muscle testing.  The assessment was a spine disorder with 
questionable secondary neurological deficits in the lower 
extremities.  It was also concluded that the veteran had a 
somatoform disorder and that such was the major contributor 
to any disability he had and that he had diabetes mellitus 
which might be contributing to hi neuropathy "if present."  
The veteran was also noted to be morbidly obese.

In a February 1997 statement, Robert D. Richards, M.D., 
indicated that the veteran had pain and numbness in his lower 
extremities due to lumbar pain.  It was also noted that the 
veteran had progressive lumbar disc disease with 
radiculopathy.

The veteran underwent a VA spine examination in June 1997.  
He reported that his low back disability had increased in 
severity.  The veteran reported that he was unable to do any 
type of work, including providing care for his helpless wife 
due to his back condition.  He also noted that he used hand 
controls to drive his automobile, because of his low back 
condition and loss of feeling in the lower extremities.  It 
was noted he used a cane to ambulate, at least, in part, to 
help with balance.  The examiner reported that the veteran 
was obviously and substantially overweight and that he had an 
antalgic gait favoring the right lower extremity.   It was 
noted that straight leg raising was (negative bilaterally) to 
90 degrees and that the veteran had a slight diminution of 
sensation of the lateral thighs, which was subjective in 
nature.  On range of motion studies of the lumbar spine, the 
examiner reported that backward extension was 5 degrees; 
right and left lateral flexion and rotation was 25 degrees; 
and forward flexion was 45 degrees.  The veteran was able to 
squat to the floor and come back up and he could walk on his 
toes with difficulty.  It was noted that in squatting, he 
favored his right leg.  The diagnosis was low back pain.  It 
was noted that the findings were consistent with degenerative 
joint disease/degenerative disc disease and that such was 
confirmed by radiographs and MRI.  It was also reported that 
the veteran was overweight and diabetic and that such things 
impinged on his general condition.  

Private treatment records dated from July 1997 to November 
1998 refer to continued treatment for several disorders.  A 
December 1997 private medical record reported that the 
veteran had tenderness about his lower lumbar elements, but 
had "excellent" flexion and extension.  The examiner noted 
that straight leg raising was negative and that the veteran's 
reflexes were 2+ and symmetrical throughout.  He was able to 
walk on his toes, and heels, and do a tandem walk.  The 
diagnosis was degenerative disc disease relative to spinal 
stenosis.  

A September 1998 Board decision increased the rating for the 
service-connected low back disability to 40 percent.  

The veteran underwent a neurological examination in April 
1999 (performed by QTC medical services).  It was reported 
that around 1991, from the sound of it, the veteran had 
trouble with his right leg, which my have been meralgia 
paresthetica.  He reported that the doctor tried to numb it 
and freeze it and that was when the leg pain started.  The 
veteran reported that his lower extremities bothered him, 
right more than the left, with some spontaneous pain.  He 
described a sharp, stabbing pain.  The veteran noted that he 
would get tingling in his feet and pain primarily when he 
walked or if he was sitting in a chair that has arms which 
compressed his lateral thighs.  He indicated that after six 
months, it started in the right foot and went into the left 
foot.  The examiner noted that the veteran had tingling which 
actually started in the hip and radiated downward to the foot 
in both legs.  He also reported some weakness and that 
balance was a problem.  The veteran further indicated that he 
had back pain for some time.  He described a dull pain mostly 
when he would stand too long.  The veteran also stated that 
he had a tendency to drag his legs which made the pain less 
obvious.  He noted that he used hand controls in his care 
because he could not trust his legs to land on the pedals 
properly.  

The examiner reported that the veteran walked with a little 
bit of a limp referable to the right leg.  The examiner also 
noted that the veteran had a brace on the right leg that he 
could not say much about as he did not see anything unusual 
about his ankle.  The examiner stated that there was not much 
going on in terms of peripheral neuropathy.  The veteran had 
very definite evidence of peripheral neuropathy, primarily 
loss of integument to restructure mostly hair.  Sweating was 
close to being intact on the left and clearly different on 
the right.  The examiner noted that he could not feel any 
dorsal penal pulses or posterior tibial pulses and the 
question arose whether some of it could be vascular.  Light 
touch was diminished and pinprick was likely mildly 
diminished below the mid calf.  The examiner reported that 
vibration was almost normal, which was described as not 
normal, but certainly not profoundly abnormal.  The examiner 
noted that the veteran didn't do badly with joint 
discrimination using the toes of the left foot and that the 
left leg was rather better than the right leg.  It was noted 
that there was little question that the right leg was more 
affected in many ways than the left.  The examiner noted that 
there was no particular muscle atrophy and no particular 
weakness of the distal foot muscles.  Straight leg raising 
was normal and the veteran had evidence of facet arthropathy 
at L4-S5, L5, and S1, based on the loss of segmental motion 
at those levels as well as loss of end feel and some 
tenderness.  The examiner noted that the sacroiliac joints 
appeared to move pretty well.  The examiner commented that in 
putting it all together, the veteran clearly had peripheral 
neuropathy, but that it was most probably due to diabetes.  
The examiner also noted that he would be interested to know 
whether there was an element of vascular disease as well.  
The examiner indicated that the veteran also had meralgia 
paresthetica, but that he had a patch of numbness on the 
enteral lateral thighs, both sides.  The examiner remarked 
that he could not make enough out of the peripheral 
neuropathy to account for all of the veteran's complaints, 
particularly the difficulty with walking.  As to a diagnosis, 
the examiner indicated that he thought it was best to state 
that he definitely had evidence of a peripheral neuropathy 
and also a possibility of vascular disease that could also 
result in peripheral neuropathy.  The examiner also reported 
that the veteran had facet arthropathy in the low back which 
could account for the back pain.  

The veteran also underwent an orthopedic examination in May 
1999 (apparently performed by QTC medical services).  It was 
noted that the records had been reviewed.  The veteran 
reported that he had been having loss of feeling in both legs 
and some problems with balance.  He indicated that he also 
had pain on the lateral aspect of both lower extremities and 
occasionally to his feet for about seven years.  It was noted 
that the VA had performed nerve blocks in the right lower 
extremity times three, but that the veteran reported that his 
problem had worsened since then.  He indicated that the loss 
of feeling in the right leg was mainly spotty, but 
progressive.  

The examiner reported that the veteran was extremely obese 
and that his gait was okay.  It was noted that the veteran 
used a cane off and on and that when he walked in his balance 
was good even though he used short steps without a cane.  The 
examiner noted that there was tenderness in the lumbosacral 
area and that there was excellent range of motion with no 
paravertebral muscle spasms.  Percussion of the lumbar spine 
was negative and straight leg raising was 70 degrees on both 
sides.  Lasegue and Naffziger tests were negative as were 
Patrick's and Lageurre tests.  It was noted that the Eli and 
Gaenslen tests failed to show any sacroiliac pathology.  The 
examiner reported that the dorsalis pedis and tibialis 
posterior were intact and that the central nervous system 
showed ill-defined hypothesis on the right foot only.  It was 
noted that he was unable to obtain the patellar or Achilles' 
tendon reflex on either side and that there was no Babinski 
or clonus or long tract signs.  The examiner indicated that 
there was no paravertebral muscle spasms in the lumbar spine.  
It was noted that the veteran wore a brace on the right foot, 
but that it was not clear why.  As to an impression, the 
examiner indicated that the veteran had degenerative disc 
disease at L3, L4, and L5.  The examiner commented that in 
his opinion, the problem was degenerative disc disease with 
L3-L4, L4-L5, which he believed was compromising the lumbar 
roots.  The examiner stated that he did not believe that the 
problem the veteran had at that point was deferred ataxia or 
peripheral neuropathy even though he may have a component of 
either disease.  The examiner remarked that in his opinion, 
the main problem was the lumbar spine and that he strongly 
believed that he needed to loose weight first and address the 
lumbar spine at that point.  

In a June 1999 addendum, the examiner indicated that both the 
neurological and orthopedic examination reports had been 
reviewed.  The examiner stated that it was his opinion that 
it was not possible to delineate separate percentages of 
disability of function to the neurological and orthopedic 
aspects of the diagnosis.  

Private treatment records date from May 1999 to August 2001 
refer to treatment for several disorders.  VA treatment 
records dated from March 3000 to March 2001 also show 
continued treatment.  

The veteran underwent a VA neurological examination in April 
2002.  It was noted that his records were reviewed.  The 
examiner reported that the veteran could stand on his toes 
and heels, better on his heels.  The Romberg's test was 
normal and it was noted that the veteran could not jog.  The 
examiner indicated that there were no bruits in the veteran's 
neck or over the scalp or the orbits.  It was noted that the 
veteran removed  brace on his right foot, prior to the 
examination.  The examiner indicated that strength of the 
deltoid, triceps, biceps, finger flexors, quadriceps, 
anterior tibials, hamstrings, gastrocnemius, and peroneal 
muscles were all good.  The Barre was noted to be normal and 
rapid alternating motion was reported to be good.  The 
examiner indicated that reflexes at the biceps, triceps and 
brachioradialis were symmetric and active as were the 
reflexes at the ankles.  It was noted that the right knee was 
slightly hypoactive and that the Babinski signs were absent.  
The examiner indicated that light touch and vibration were 
normal in four extremities and trace figures were interpreted 
well on four extremities.  It was noted that the joint sense 
was normal in the toes.  The related medical diagnoses were 
diabetes, smoking, obesity, flatfeet, and high blood 
pressure.  As to neurological conclusions, the examiner noted 
that the veteran had back, leg and foot pain for 7 to 10 
years, with ataxia, inability to jog, hypoactive right knee 
jerk overall secondary to obesity and diabetic neuropathy.  
Flatfeet was also diagnosed.  

The veteran also underwent a VA spine examination in April 
2002.  It was noted that the claims file was available and 
had been read and that a copy of the rating criteria had been 
read.  The examiner reported that the veteran walked into the 
examination room with a slight limp and wearing a brace on 
his right lower leg.  It was reported that the veteran had a 
diagnosis of intervertebral disc disease and findings of some 
low back strain, some sacroiliac symptoms, and radiculopathy 
down his right leg.  The veteran reported that he had pain 
and stiffness on sitting and that he had pain on twisting to 
the right or the left.  He also stated that he had pain on 
lifting, pain on stooping and bending, and pain on reaching 
over his head and then reaching forward.  The veteran 
reported that it was difficult to drive with any degree of 
comfort.  

The examiner reported that the veteran used a cane for 
balance, but that he could walk without it.  The examiner 
noted that there was slight dorsal kyphosis and that the 
veteran's gait was slightly antalgic.  It was noted that the 
veteran had a large thick back that was muscular and that 
there was slight dorsal kyphosis on inspection.  The veteran 
had some flattening in usual lumbar lordosis.  As to range of 
motion, the examiner indicated that extension was 10 degrees, 
left and right lateral flexion to the waist was accomplished 
to 30 degrees, right and left lateral rotation was 20 degrees 
and 25 degrees respectively.  It was noted that forward 
flexion was at 40 degrees and that then the veteran had pain.  
The examiner noted that the veteran did not have pain on 
standing on his tiptoes or heels and that he could also knee 
bend without significant pain.  The examiner noted that the 
veteran had some hyperesthesia over the area of his right 
thigh and that he could feel sensation intact to his right 
foot.  The veteran did have some weakness on dorsiflexion of 
the right ankle.  It was noted that there was no deformity of 
the back and that the veteran did not have any substantial 
degree of incoordination, or weakness, and that the pain at 
the end of motion was as described.  The examiner indicated 
that the veteran retained his reflexes and that they were 
weak in the knees, trace at the ankles bilaterally, and that 
he could feel sensation over the dorsum of the right foot, 
but that there was hypesthesia in such area.  It was reported 
that the veteran had an X-ray with a finding of disc disease 
with progressive changes compared to earlier at the level of 
L4-L5 and also that spurring was seen at L3-L4 and a pars 
defect.  The examiner stated that he believed that the 
veteran was presently unable to obtain a substantial physical 
employment requiring extended use of the back even for light 
work.  The examiner indicated that the veteran would meet the 
criteria for having severe and recurring back pain with 
intermittently some relief with medication according to the 
ratings furnished for intervertebral disc syndrome.  

VA treatment records dated from May 2002 to July 2002 reflect 
that the veteran was treated for disorders including his low 
back disability.  

A July 2002 RO decision granted service connection and 
compensation for flat feet, and the RO also granted a TDIU 
rating based on all service-connected conditions.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and 
the September 1998 Board decision, the veteran has been 
informed of the evidence necessary to substantiate his claim.  
VA examinations have been provided, and relevant medical 
records obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the new criteria of Code 5293, effective September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  67 Fed. Reg. 54345 (2002).

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5292.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the maximum 
available under Diagnostic Code 5295.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating requires 
moderate incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis.  A 60 percent rating 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating complete paralysis.  When 
there is complete paralysis the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Recent medical examination and treatment reports show varying 
degrees of severity of the veteran's low back disability.  
The most recent April 2002 VA orthopedic examination report 
noted that the veteran had some hypesthesia over the area of 
the right thigh and that sensation was intact to the right 
foot.  The examiner reported that the veteran retained his 
reflexes and that they were weak in the knees, trace at the 
ankles, bilaterally, and that sensation could be felt over 
the dorsum of the right foot, but that there was hypesthesia 
in such area.  The examiner specifically indicated that the 
veteran would meet the criteria for having severe and 
recurring back pain with intermittently some relief with 
medication according to the ratings furnished for 
intervertebral disc syndrome.  Additionally, an April 2002 VA 
neurological examination report noted that the veteran's 
right knee was slightly hypoactive and that the Babinski 
signs were absent.  The examiner reported that that light 
touch and vibration were normal in all four extremities and 
trace figures were interpreted well on four extremities.  As 
to neurological conclusions, the examiner noted that the 
veteran had back, leg, and foot pain, with ataxia, an 
inability to jog, a hypoactive right knee jerk overall 
secondary to obesity and diabetic neuropathy.  

Further, the Board notes that an orthopedic examination in 
May 1999 (apparently performed by QTC medical services) noted 
that the veteran reported that he had been having loss of 
feeling in both legs and some problems with balance as well 
as pain on the lateral aspect of both lower extremities and 
occasionally to his feet for about 7 years.  The examiner, at 
that time, noted that the veteran had tenderness in the 
lumbosacral area with no paravertebral muscle spasms.  The 
examiner reported that he was unable to obtain the patellar 
or Achilles' tendon reflex on either side and that there was 
no Babinski or clonus or long tract signs.  As to an 
impression, the examiner indicated that the veteran had 
degenerative disc disease at L3, L4, and L5.  The examiner 
commented that in his opinion, the problem was degenerative 
disc disease with L3-L4, L4-L5, which he believed was 
compromising the lumbar root.  The examiner stated that he 
did not believe that the problem the veteran had at that 
point was deferred ataxia or peripheral neuropathy even 
though he may have a component of either disease and that the 
main problem was the lumbar spine.  An April 1999 
neurological examination report (performed by QTC medical 
services) noted that the veteran clearly had peripheral 
neuropathy, but that it was mostly due to diabetes.  It was 
also noted that the veteran had facet arthropathy in the low 
back which could account for the back pain.  

The Board notes that the old version of Code 5293 for 
intervertebral disc syndrome contemplates consideration of 
limitation of motion and pain on use of the low back, factors 
which are shown in this case and the Board has taken into 
account when assigning a rating.  See VAOPGCPREC 36-97.  The 
Board observes that the medical records as a whole show signs 
of intervertebral disc syndrome with some symptoms indicative 
of sciatic neuropathy.  The evidence does not specifically 
show absent ankle jerk, but there is evidence of neurological 
findings appropriate to the site of the diseased discs.  
There is also conflicting evidence as to the extent to which 
the neurological symptomatology is related to the veteran's 
service-connected back pathology as opposed to non-service-
connected disorders such as diabetic neuropathy.  The Board 
notes that the evidence varies as to whether the 
intervertebral disc syndrome is severe with recurring attacks 
and intermittent relief (i.e. 40 percent) or whether it is 
pronounced with persistent symptoms and little intermittent 
relief (i.e. 60 percent) under the old criteria.  Bearing in 
mind the benefit-of-the doubt rule, the Board finds that the 
veteran's low back disability more closely resembles 
pronounced, than severe, intervertebral disc syndrome, under 
the old criteria and thus the higher rating is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.    

As to the new version of Code 5293, it is questionable 
whether during any recent 12 month period there have been any 
"incapacitating episodes" as defined by the regulation, and 
clearly any such incapacitating episodes have totaled less 
than six weeks during the past 12 months.  Such would clearly 
not support a 60 percent rating.  

The Board has found that a 60 percent rating is warranted for 
the veteran's low back disability.  A 60 percent schedular 
rating for his low back disability is the maximum rating 
permitted under the old version of Code 5293 or 
intervertebral disc syndrome.  A rating of 60 percent is also 
the maximum schedular rating under the new version of Code 
5293 if the rating is based on "incapacitating episodes".  

New Code 5293 also permits alternatively rating 
intervertebral disc syndrome based on separate evaluations 
under orthopedic and neurological codes.  Assuming the 
veteran has severe limitation of lumbar motion (Code 5292) or 
severe lumbosacral strain (Code 5295), the maximum rating 
would be 40 percent under these orthopedic codes.  Under Code 
5285, a higher rating of 100 percent is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring leg braces; and under Code 5286, a 
higher rating of 100 percent is warranted when there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle.  The veteran obviously does not have these 
conditions, and the related codes are inapplicable.  

In terms of the neurological manifestations, the veteran has 
at times been shown to have symptomatology indicative of 
right leg sciatica from his service-connected low back disc 
disease.  The most appropriate neurologic code, therefore, is 
Diagnostic Code 8520 for impairment of the sciatic nerve.  
The medical evidence fails to indicate that the veteran has 
more than moderate incomplete paralysis of the sciatic nerve.  
Assuming the veteran's right sciatica is moderate, such would 
be rated 20 percent under Code 8520.  

With reference to the new version of Code 5293, if orthopedic 
manifestations of the veteran's low back condition are rated 
40 percent, and the neurological manifestations of the low 
back condition are rated 20 percent, the result under the 
combined ratings table of 38 C.F.R. § 4.25 is a combined 
rating of 50 percent.  So, even by this method a rating 
higher than the current 60 percent rating for the low back 
disability is not warranted.  

In sum, the Board finds that an increased rating to 60 
percent is warranted for the veteran's low back disability.  


ORDER

A increased rating, to 60 percent, for a low back disability 
is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

